Order entered June 6, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00068-CV

                             ROBERT D. COLEMAN, Appellant

                                                 V.

                               REED W. PROSPERE, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-02288

                                            ORDER
       We GRANT appellant’s June 3, 2013 second motion for an extension of time to file a

brief. Appellant shall file his brief on or before June 17, 2013. No further extension of time will

be granted absent extraordinary circumstances.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE